Citation Nr: 0330581	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  00-21 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated 
as 50 percent disabling.

2.  Entitlement to an increased disability evaluation for 
left foot plantar fasciitis with history of traumatic 
arthritis of the left great toe, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable disability evaluation for 
residuals of a fracture of the right fifth metacarpal.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to 
November 1970 and from July 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

The veteran submitted a formal claim for entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU) in September 2002.  No action was 
taken on the claim at that time.  The veteran's disability 
rating for his service-connected PTSD was increased to 50 
percent by way of a rating decision dated in November 2002.  
A notation in the rating decision informed the veteran that 
he could submit a claim for TDIU benefits if he believed he 
was precluded from maintaining substantially gainful 
employment.

The Board finds that the September 2002 submission from the 
veteran is a pending claim for TDIU benefits that remains 
unadjudicated at this time.  Accordingly, the issue is 
referred to the RO for such further action as may be 
required.




REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was enacted in November 2000, 
during the pendency of the veteran's underlying claim for 
entitlement to benefits.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), which are not applicable in 
this case, the changes "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.  The veteran was never provided 
notice of the VCAA, or VA's duty to provide notice and duty 
to assist as part of the development of his claim.

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required 
to substantiate a claim.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide 
adequate notice).  VA also has a duty to assist claimants in 
the development of their claims.  The Court has strictly 
interpreted the requirements to provide the required notice 
and the duty to assist in the development of a claim.  
Accordingly, the veteran must be informed of the information 
or evidence necessary to substantiate his claims for 
increased ratings for his service connected disabilities, as 
well as the evidence necessary to substantiate his claim for 
entitlement to service connection for residuals of a 
fracture of the right fourth metacarpal.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, No. 02-7007 
(Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-
day period provided in § 3.159(b)(1) to respond to a § 5103 
notice is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the veteran that notwithstanding any information 
previously provided, a full year is allowed to respond to a 
VCAA § 5103 notice.  

The Board further notes that the veteran submitted an 
informal claim for entitlement to an increase in disability 
compensation benefits in June 1999.  At that time, service 
connection was in effect for chronic anxiety neurosis, 
fracture of the right fifth metacarpal and traumatic 
arthritis of the left great toe.  All three disabilities 
were rated as noncompensably disabling.

The veteran submitted a formal claim for disability 
compensation benefits in October 1999.  At the time he 
sought entitlement to service connection for residuals of a 
right hand fracture, later identified as encompassing 
entitlement to service connection for residuals of a 
fracture of the right fourth metacarpal.

The veteran was originally denied entitlement to service 
connection for residuals of a fracture of the right fourth 
metacarpal in November 1999.  He submitted a notice of 
disagreement in September 2000.  The RO did not issue a 
statement of the case (SOC) regarding this issue at any 
time.  The RO did issue a supplemental statement of the case 
(SSOC) in November 2002.  The SSOC shows that the RO found 
that the issue of service connection was inextricably 
intertwined with the veteran's claim for an increased rating 
for his service-connected residuals for a fracture of the 
right fifth metacarpal.

The regulations pertaining to the issuance of a SSOC were 
amended in January 2002, effective from February 22, 2002.  
See 67 Fed. Reg. 3099-3104 (Jan. 23, 2002).  The regulations 
found at 38 C.F.R. § 19.31 were amended to prohibit the 
practice of including issues for the first time in a SSOC 
that were not previously addressed by way of a SOC.  Issues 
are to be addressed in a statement of the case and the 
claimant provided instructions for filing a substantive 
appeal.  See 38 C.F.R. §§ 19.29, 19.30, 1931 (2003).  The 
veteran must be furnished a statement of the case regarding 
the issue of entitlement to service connection for residuals 
of a fracture of the right fourth metacarpal, and advised of 
the requirements to perfect an appeal of the issue.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).  

The remanding of this issue must not be read as an 
acceptance of jurisdiction over the same by the Board.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to 
a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should return this 
issue to the Board only if the veteran perfects his appeal 
in accordance with the provisions of 38 U.S.C.A. § 7105 
(West 2002).

Accordingly, the veteran's case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied in accordance with the 
recent decision in Paralyzed 
Veterans of Am. v. Sec'y of 
Veterans Affairs.  See 38 C.F.R. 
§ 3.159 (2003).  The veteran should 
be specifically told of the 
information or evidence he should 
submit, if any, and of the 
information or evidence that VA 
will obtain with respect to his 
claim.  38 U.S.C.A. § 5103(a) (West 
2002).  He should also be told of 
the period for response as set 
forth in 38 U.S.C.A. § 5103(b) 
(West 2002).  

2.  The veteran should be afforded 
a VA psychiatric examination in 
order to determine the current 
manifestations of the veteran's 
service-connected PTSD.  All 
necessary tests and studies, 
including appropriate psychological 
studies (if determined to be 
necessary by the psychiatrist), 
should be conducted in order to 
identify and describe the 
symptomatology attributable to the 
veteran's service-connected 
disability.  The report of 
examination should contain a 
detailed account of all 
manifestations of the disability 
found to be present.  The examiner 
must also comment on the extent to 
which the veteran's disability, to 
include the effects from his 
prescribed medications for his 
service-connected PTSD, affects 
occupational and social functioning 
and the veteran's ability to obtain 
and maintain substantially gainful 
employment.  The claims file with a 
copy of this remand must be made 
available to the physician for 
review in conjunction with the 
examination.

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues 
on appeal.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of 
the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

4.  The RO should issue a statement 
of the case pertaining to the issue 
of entitlement to service 
connection for residuals of a 
fracture of the right fourth 
metacarpal.  If, and only if, a 
substantive appeal is timely filed, 
this issue should be returned to 
the Board.  

After expiration of any applicable period allowed for 
response, see 38 U.S.C.A. § 5103(b) (West 2002), the case 
should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


